Citation Nr: 1743094	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 9, 1965 to August 8, 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2016 rating decision the RO granted service connection for tinnitus, therefore that issue is no longer before the Board. 

The Veteran testified by videoconference before the undersigned in November 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND


The Veteran contends that he developed bilateral hearing loss as the result of in-service noise exposure.  During his November 2016 hearing, the Veteran stated that he served in an artillery unit in Vietnam and was exposed to constant military fire.  See November 2016 Hearing Transcript, pg.4.  He also stated the prior to being deployed to Vietnam he lost his hearing for two weeks because of tank training exercises.  Id. at 3.  He testified that his hearing began to decline from that point and that he began to notice more problems with his hearing as soon as he returned home.  Id at 9.  Concerning his symptoms, he stated that he noticed them more after service because of other people around him.  He recalled always having people hollering and yelling at him because he could not hear them.  Id at 10.   

At a VA examination in November 2015 the Veteran was shown to have current hearing loss disability.  The examiner concluded; however, that the Veteran's bilateral hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale was that the Veteran was in the Army from August 1965 to August 1967 and that the hearing test conducted in May 1965 while in the service revealed normal bilateral hearing and the June 1967 test revealed normal bilateral hearing.  

The examiner found no shift in hearing during his years in service.  The examiner noted the reported noise trauma and the two-week loss of hearing by the Veteran but did not discuss or provide an opinion on how either affected the Veteran's hearing.  The examiner did not comment on whether the current hearing loss was a delayed response to the in-service noise exposure.  Cf. Hensley v. Brown, 5 Vet App 155 (1993).

Accordingly this appeal is REMANDED for the following:

1.  Ask the examiner who provided the November 2015 audiology examination to provide an opinion as to whether the Veteran's current hearing loss disability was a delayed onset response to the in-service noise exposure.

The examiner should discuss the impact of the Veteran's exposure to loud noise in service on the hair cells in his cochlea, and state whether it is at least as likely as not that his bilateral hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of his exposure to loud noise in service.

In addition to considering the Institute of Medicine study regarding delayed onset hearing loss, the examiner should consider subsequent research and medical literature.

If the examiner who conducted the November 2015 examination is not available, another audiologist or otolaryngologist should review the claims folder and provide the needed opinion.

The examiner should provide reasons for the opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




